 KETCIIIKAN PULPCOMPANY279All production and maintenance employees including laborers, mes-sengers,weighers,dryer operators, and warehouse operators, butexcluding all office and clerical employees, rice graders, guards, watch-men, professional employees,extra or seasonal employees,and super-visors as defined inthe Act.[Text of Direction of Election omitted from publication.]MEMBER RODIIERStook no part in the consideration of the aboveDecision and Direction of Election.Ketchikan Pulp CompanyandInternational Brotherhood of Elec-tricalWorkers,Local Union No. 1548,AFL-CIO 1and Interna-tional Association of Machinists,Local Lodge No.1375, AFL-CIO 2 and International Union of Operating Engineers, Local-No. 302,AFL-CIO3and Construction and General Laborers,Local 1331,International Hod Carriers,Building and CommonLaborers Union of America,AFL-CIO,4Petitioners.Cases Nos.19-RC-1639, 19-RC-1656, 19-RC-1657, and 1.9-RC 1667. Tan-uary 31,1956DECISION AND DIRECTION OF ELECTIONS 5.Upon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeGilbert Nowell, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in thesecases, the Board finds :1.The -Employer isengaged incommerce within the meaning of theAct.1Herein called the IBEW.s Herein called the IAM.a Herein called the Operating Engineers.AHerein called the Laborers.3The Employer's request for oral argument is hereby denied,as the record and briefsfully present the issues and the positions of the parties.9 The hearing officer did not rule on the admissibility of the following matters offeredInto evidence by the parties:(1)A pamphlet relating to the financial structure of thePuget Sound Pulp and Timber Company, offered to establish the financial relationship be-tween the Employer herein and that company;(2) letters relative to the recognition bythe Employer of the current bargaining agent approximately 1 year ago,offered to estab-lish that the Employer employed a full complement of employees at that time; (3) aleaflet used by the IBEW during the organizational campaigns,offered to establish thatthe IBEW favors the industrial form of organization;and (4)a pamphlet entitled CoI--lectiveBargaining in the Pacific Coast Pulp and Paper Industry,published in 1948,offered to show the pattern of bargaining in thepaper and pulp industry on the westcoast.We rule on these matters as follows:Matters (1), (2), and (3) are rejected as irrel-evant to the issues of this proceeding;matter(4) is admitted into evidence.115 NLRB No. 51. 280DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labororganizationsinvolved claim to representemployees ofthe Employer.73.The Employer and the Pulp and Sulphite Workers assert thattheir current bargaining contract is a bar to the petitions filed herein.Section 28 of the contract in question provides in pertinent part:This Agreement shall be in effect from June 1, 1954, up to andincluding May 31, 1959, except as hereinafter provided :(b)This Agreement may be modified as to any provisionsexcept the termination provisions in this SECTION 28 as fol-lows : Either party desiring any such modification shall mail tothe other party notice in writing by registered mail sixty (60)days prior to June 1, 1955, or prior to any subsequent June 1ston which this contract is in effect, that a modification is de-sired... .(c) If notice of desire for modification has been given, theparties shall, as soon as agreeable to the parties following suchnotice,meet for collective bargaining. . . . Any agreement onmodification arrived at in such negotiations and approved by amajority of the membership of the Signatory Union who vote inthe referendum which shall be conducted for the purpose, shallbe binding upon the parties to this Agreement... .(d) In case negotiations conducted in accordance with (c)break down, either party may terminate this Agreement upon the'expiration of ten days' notice in writing, mailed byregisteredmail, to the other party.Pursuant to section 28, the Pulp and Sulphite Workers notified theEmployer of its desire to modify the contract on February 28, 1955.The petitions herein were filed on March 11, 1955; April 19, 1955; andMay 6, 1955 (the date of the hearing).We hold that the contract is not a bar for the reasons stated inGeneral Electric Company,108NLRB 1290.'Here, as in thatcase, the modificationclause isunlimited in scope, in that either party`'may require negotiations with respect to any or all of the contract.Failing agreement with respect to the modification, either party maythen terminate the agreement.As was said in theGeneral Electriccase :"Under this provision, once notice is given nothing remains ofthe entire contract but the meaningless terminal date, which is itself4 International Brotherhood of Pulp, Sulphite and Paper Will Workers, Ward CoveLocal 738, AFL-CIO, herein called the Pulp and Sulphite Workers, was permitted to inter-vene on the basis of its contractual interest. International Woodworkers of America,AFL-CIO, hereincalled the IWA, was permitted to intervene on the basis of its showingof interest8Board Member Rodgers agrees with Members Murdock and Peterson that theGeneralElectriccase is inconsistent withRohm & Haas,108 NLRB 1285. For the reasons indi-cated in his dissent inRohm & Haas,Board Member Rodgers wouldoverrulethat case. KETCHIKAN PULP COMPANY281subject to extinction.Viewed realistically, this contractual provisioninsures no greaterstability than does the usual automatic-renewalclause. . . ."It is true, as the Employerargues, that the contract in theGeneralElectriccase isdistinguishable in that there only the employer couldterminate the contractif, as aresult of the failure of the parties toagree, the union first engaged in strike action.However, this distinc-tion has no real significance from the viewpoint of stability in laborrelations.For, not only does the absence of the strike prerequisitemake the termination of this contract easier for the Employer to ac-complish, but termination is made available to the Pulp and SulphiteWorkers as well.Accordingly, as the petitions herein were timely filed with respectto the modification clause and the notice given thereunder, we find thecontract is not a bar to this proceeding,' and that questions affectingcommerce exist concerning the representation of employees of theEmployer within the meaning of Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.The Pulp and Sulphite Workers are currently recognized as thebargaining representative of all the production and maintenance em-ployees of the Employer.The IBEW seeks to sever and represent in a separate unit electricalpreventivemaintenance employees and maintenance electricians.The IAM seeks to sever and represent in a single unit machinists, mill-wrights, auto mechanics, and welders attached to the machine shop.The Operating Engineers seeks to sever and represent a separate unitof powerplant employees.The Laborers and IWA each seeks a unitof production and maintenance employees excluding the employees pe-titioned for by the IBEW, the IAM, and the Operating Engineers.In the alternative, the Laborersseeks anoverall unit of productionand maintenance employees.The Employer and the Pulp and Sulphite Workers contend thatonly the existing plantwide production and maintenance unit is ap-propriate.They argue, in substance, that severance of craft units isprecluded, because of the integrated nature of the Employer's opera-tions, and because a substantial segment of the Pacific Coast pulp andpaper industry, of which it is said the Employer is a part, is organ-ized on an industrial basis.We reject these contentions, as it is theBoard's policy to permit the severance of craft and departmentalunits, except in specified industries, not including the pulp and paperindustry."9In view of our holding that the contract is not a bar,there is no need to pass uponthe question,raised by the Employer,of whether the contract may operate as a bar for 2or 5 years.w SeeAmericanPotash .4Chemical Corporation,107 NLRB 1418;andSoutheo n Paper-board Corporation,112 NLRB 302. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnit Sought by the IBEWThe Employer employs 16 electricians.Nine of the electricianswork in the general plant on the day shift, 4 work on revolving shiftsin the general plant, and 3 are assigned by the chief electrician to shiftwork in the woodroom. On the day shift electricians are supervised bythe chief electrician or the assistant chief electrician.On the nightshifts electricians are under the supervision of a shift foreman who,at that time is the general supervisor over the entire plant; the elec-tricians assigned to the woodroom are under the supervision of awoodroom foreman.The shift foreman and the woodroom foreman,.,however, do not concern themselves with the technical aspects of elec-trical work.All the electricians except those assigned to the wood-room report to, and work out of, the electrical shop, which is locatedin the maintenance building.The Employer's electricians are classified as "A," "B," "C," or "D,"'electricians.An "A" electrician, according to the contract betweenthe Employer and the Pulp and Sulphite Workers, "is a man who couldqualify as a journeyman workman in his trade." "A" electricians areeither hired from the outside on the basis of previous experience orare trained by the Employer. In general, the Employer recruits menwho possess the necessary mechanical aptitude for job openings in theelectrical department from within the plant, and as these men ac-quire experience under the Employer's training program, they advancewithin a separate promotion ladder from "D" to "A" electrician.This process usually requires about 4 years. , The electricians areresponsible for the installation, maintenance, and preventative main-tenance of electrical equipment at the Employer's plant.They per-form only duties associated with the electrical craft.On the basis of the,foregoing, it is clear that the electricians com-prise a separate, distinct homogeneous group of craftsmen.Accord-ingly, the electricians may if they so desire be represented as a sepa-rate craft group by the IBEW, which has traditionally representedsuch groups.1'Unit Sought by the IAMThe machinists and the welders attached to the machine shop aresupervised by a machine shop foreman.The Employer employs 7machinists.Like the electricians described above, the machinists arehired either because of their previous experience or are recruited fromwithin the plant and trained by the Employer. They advance withina separate promotion ladder from "D" to "A" machinist.An "A"machinist also "is a man who could qualify as a journeyman workmanin his trade."Machinists perform the greater part of their work in11SouthernPaperboard Corporation,supra. KETCHIKAN PULP COMPANY283the machine shop located in the maintenance building.' They repair'and rebuild mechanical equipment.They work to close tolerancesand operate machine drills, milling machines, shapers, planers, andother machine tools usually associated with the machinist craft.The Employer employs 24 millwrights.They are supervised bya lead millwright.Like the electricians, the millwrights are eitherhired because of their previous experience or are recruited from withinthe plant and trained by the Employer.They too advance within aseparate promotion ladder from "D" to "A" millwright.An "A"millwright is also a man who "could qualify as a journeyman."Themillwrights are responsible for installing, lining up, and overhaulingproduction equipment.The welders the IAM seeks work in the machine shop and are super-vised by the machine shop foreman. They do welding not only forthe machinists but also for electricians and other employees.The auto mechanics are supervised by the machine shop foreman.These employees do automobile repairs of the usual nature, such asinstalling bearings on axles and crank shafts, connecting rods andwheels, and changing spark plugs. They do similar repairs on a largecrane, a towboat, lift trucks, and bulldozers.On the basis of the foregoing we find that the machinists and themillwrights are craftsmen, and that together they may be representedas a separate craft unit by the IAM, which has traditionally repre-sented such groups."As it appears that the welders the IAM isseeking are not assigned to work regularly with the machinists andmillwrights, we shall not include them in the voting group."Norshall we include the auto mechanics, as it does not appear that they arecraftsmen.14Unit Sought by the Operating EngineersThe powerplant employees sought by the Operating Engineers workin a building called the power and recovery house. In addition tothe powerplant, this building houses an acid plant.The acid andpowerplants are separated by a wall, but utilize a common controlroom.The powerplant employees tend boilers, turbines, evaporators, andother powerplant equipment. They produce and maintain a supply ofsteam and power for the plant's operations. In addition they "re-cover" materials which are used as fuel for the power unit and are re-used in the production process.Some of the powerplant employeeswere hired because of their previous powerplant experience; otherswere transferred from within the plant and trained by the Employer.v CampbellSoupCompany,109 NLRB 475, at 476.u Clayton & Lambert Manufacturtng Company, Ordnance Division,111 NLRB 540.u Armour and Company,110 NLRB 587,at 589. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the day shift, the powerplant. employeesare separately supervised;on other shifts a powerplant shift foremanalso supervises the em-ployees in the acid plant.Except for cleanup men, hog fuel tenders;and barkpress operators, the powerplant employees advance withina separatepromotion ladder.It appears that the powerplantemployeesconstitute a distinctgroup of employees of the sort to which the Board customarily grantsthe privilege of severing, if they wish, from an existing overall unit,and that they are sought by a union which traditionallyrepresentssuch employees.Contrary to the contentions of the Employer andthe Pulp and Sulphite Workers, we do not deem this privilege to beaffected by the fact that the powerplant employees recover materialswhich are, in part, reused in the production process.15Accordingly, we shall direct that elections be conducted in the fol-lowing voting groups of employees at the Employer's Ketchikan,Alaska, plant :A. All electrical preventative maintenance employees and mainte-nance electricians, excluding supervisors as defined in the Act.B. All machinists and millwrights, excluding welders,auto me-chanics, and supervisors as defined in the Act.C. All powerplant employees, excluding supervisors as defined inthe Act.D. All production and maintenance employees, including weldersand auto mechanics, but excluding employees in groups A, B, and C,office clerical employees, guards, professional employees, and super-visors as defined in the Act.If a majorityof employees in voting groups (A), (B), or (C) selecta union seeking to represent them separately, those employees will betaken to have indicated their desire to constitute a separate bargain-ing unit and the Regional Director conducting the election is in-structed to issue a certification of representatives to the labor organ-ization selected by the employees in each group for such unit, whichthe Board in such circumstances, finds to be appropriate for purposesof collective bargaining.On the other hand, if a majority of the em-ployees in any of voting group (A), (B), or (C) do not vote for a unionwhich is seeking to represent them in a separate unit, that group willappropriately be included in the production and maintenance unit andtheir votes shall be pooled with those in voting group (D) ,16 and theRegional Director conducting the election is instructed to issue a cer-76 SeeRayonier, Inc.,110 NLRB 1191, at 1192-119319 If the votes are pooled,they are tobe tallied in the following manner : The votes forthe union seeking the separate unit shall be counted as valid votes,but neither for noragainst any union seeking to representthe more comprehensiveunit ; allother votes areto be accordedtheir face value, whetherfor representation in a union seeking the com-prehensive group or for no union.American Potash & Chemical Corporation,107 NLRB1418, at 1427. KETCHIKAN PULP COMPANY285tification of representatives to the labor organization selected by amajority of employees in the pooled group, which the Board, in suchcircumstances, finds to be a unit appropriate for the purposes of col-lective bargaining.[Text of Direction of Elections omitted from publication.]MEMBER BEAN, concurring :In agreeing to direct an election in this case, I have fully consideredbut finally found without merit the basic argument made by the In-tervenor and my dissenting colleagues.They strongly urge that be-cause this contract becomes terminable at will after modification noticeis given, the Board must hold that even then it assures sufficient sta-bility in labor relations to fall within the contract-bar rule enunciatedin theRohm & Haas 11decision.This argument places words abovethe realities of industrial life; the aptness of a descriptive phrase canhardly substitute for a clear indication of the intention of parties to acontract.Unlike the situation here,Rohm & Haaspresented the parties' finalagreement instead of a purely temporary, or stopgap contract intendedas only a provisional arrangement.There was nothing in that case toindicate any intention other than to let the fully executed and compre-hensive contract stand for a reasonable length of time.What did notappear affirmatively, either on the face of the contract or in the sur-rounding circumstances, was the precise extent of the period duringwhich the parties intended that particular agreement should continueto exist.The rule ofRohm & Haaswas born of the Board's earlierholding with respect to contracts of indefinite duration, which provideneither a fixed term nor a method for termination. It was there de-cided that when the bargaining parties complete their negotiations andexecute an initial full and final agreement, but fail to establish a fixedduration period, the Board would read into their agreement a necessaryintention to abide by the contract for a reasonable period of time, gen-erally held to be 2 years.18As there is no substantial difference between contracts of indefiniteduration and those terminable at will, this same construction wasplaced upon the latter type of agreement inRohm & Haas.In eachinstance, however, the Board was dealing with new and fully negoti-ated contracts which set out the complete and final settlement on allissues.And in neither of those situations did it appear that the con-tracting parties didnotintend to live up to their signed settlementfor any period other than a reasonable time.17 108 NLRB 1285.18Filtrol Corporation,74NLRB1307,at 1309. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuite to the contrary, there is no equivocation here as to the inten-tion of the Employer and the Intervenor. If the contract modificationnotice of February 28, 1955, meant anything, it announced clearly thatthe Intervenor did not intend to be bound by the agreement, but ratheraimed then and there to undertake complete renegotiation of the sub-stantive terms agreed upon a year earlier. In turn, the express lan-guage of the contract made this same notice serve as the Employer'srelease from any further term obligation.There is no occasion, there-fore, and indeed there would be no warrant for the Board to speculateas to the parties' reasonable intent, or to read into what remained oftheir contract any intent at variance with that expressed by the parties.More analogous to the situation at hand are those contracts whichprovide that at the end of a fixed period negotiations for changesshall take place, and that pending agreement on new conditions ofemployment, the earlier agreement shall continue in effect.Such acontract, whether called of indefinite duration or terminable at will,has never been accorded contract-bar validity for the very reason thatthe parties intend it to serve only as an interim or shortlived agree-ment.19In any event, the Board made it clear after issuance of itsRohm& Haasdecision, that it did not thereby intend to hold that any con-tract which may be described as terminable at will, will serve to bar anelection for a fixed period of time. InBridgeport Brass Company,the contract parties executed a comprehensive agreement which by itsterms was to remain in effect until a later one should be negotiated. Itwas intended that the agreement would be replaced by another whenthe complement of employees had become larger.The Board refusedto apply the principle ofBohm d Haasand stated : "Despite certainbroad language in that[Bohm d Haas]decision, it is clear that theBoard did not intend to, and did not, overrule . . . that line ofcases . . . in which the Board had refused to recognize a temporarycontract of indefinite duration as a bar to a representation proceed-ing." 20[Emphasis supplied.]There can be no question but that,after modification notice was given, pursuant to the contract nowbefore us, all that was left was a stopgap or purely temporarymodusvivendiarrangement.I cannot say that in such circumstances thereexists that stability in labor relations which is the sole and funda-mental justification for the entire contract-bar doctrine.MEMBER PETERSON,dissenting:I do not agree with my colleagues that elections should be directedherein.The majority holds that the existing contract between theEmployer and the Pulp and Sulphite Workers is not a bar, relyingisWorthy Paper Company Association,80 NLRB 19, 21;Union Bag & Paper Corpora-tion, 110 NLRB 1631, at 1634, andWestinghouse Electric Corporation,111 NLRB 497.20 BridgeportBrassCompany,110 NLRB 997,at 998, footnote 5. KETCHIKAN PULP COMPANY287on theGeneral Electriccase alBecausethe contract permits yearlymodification of any or all provisions of the contract and, failing agree-ment,allows either party to terminate the contract on 10 days' notice,my colleagues hold that the contract does not insure the degree of in-dustrial stability necessary to operate as a bar to the rival union pe-titions.I do not wish to imply that I consider the position taken here-in by Chairman Leedom and Member Rodgers to be in in any mannerinconsistent with that espoused in theGeneral Electriccase.On thecontrary, my difference is essentially with the views expressed in thelatter case and those following it which I believe are now demonstrablylacking in merit.Because my disagreement with my colleagues isa fundamental one, I feel it necessary to advert to the origin and his-tory of certain aspects of the Board's contract-bar rule.The declaredstatutory policy is to encourage the practice and procedure of collectivebargaining between an employer and the majority representative ofhis employees and also to protect the right of the employees to selectand change their representative.22The ultimate effectuation of thefirst objective lies in the execution of a collective-bargaining contractwhich fixes the employer-employee relationship by resolving ques-tions asto the wages, hours, and working conditions of the employees.With respect to the second objective, its ultimate effectuation lies inthe holding of a Board election which enables the employees to ex-press their wishes concerning their bargaining representative.How-ever, these two objectives, both of which the Act is intended to fosterand protect, must be balanced and harmonized whenever the Boardis asked to hold a representation election among a group of employeeswho are covered by an existing collective-bargaining contract.TheBoard must then decide between industrial stability, which is inherentin the existing contract, and the employees' right to change their bar-gaining representative, which is made effective by a Board election.To aid in the solution of this seeming conflict between statutory ends,the Board evolved what is known as the contract-bar rule.In the very early days of the Wagner Act, the Board held that em-ployees could change bargaining representatives at any time-evenin the face of an- existing contract.23This position was soon aban-doned and the rule that a representation election would not be con-ducted during the lifetime of a valid contract was enunciated.24Ofcourse, the rule has since been amplified and qualified.However,I submit that the Board has been following, with the exception of.theGeneral Electricline of cases, a definite pattern in the developmentof the rule which is in harmony with, and responsive to, the dynamic21General Electric Company,108 NLRB 1290.82 Section1 of the Act.See also Sections 7, 8 (a) (5),and 8(b) (3).= New England Transportation Company,1 NLRB 13024National Sugar Refining Company of New Jersey,10 NLRB 1410. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDcharacter of labor relations.The trend has been clearly in the direc-tion of encouraging and promoting industrial peace and stabilityrather than permitting employees to change their representative tooreadily.It is amply illustrated by Board decisions dealing with theduration of contracts, and the effect of their modification, or extension.Contract duration:In the late 1930's, the Board held that a 1-yearcontract would bar a determination of representatives'25 but that nocontract which had been in effect for more than 1 year could foreclosean election."However, in the early 1940's this position was modifiedand a 2-year contract was held a bar when it was shown that the longerterm was customary in the industry 27Thereafter, beginning in 1945,a 2-year contract was presumed to be reasonable and was held to pre-,clude an election unless the petitioning union demonstrated that suchagreements were not customary in the industry.28Then, in 1947 theBoard held that a 2-year contract was reasonableper seand wouldoperate as a bar to an election, even in the face of a contrary customin the industry.29In so holding, the Board pointed out that duringthe early years of the Act when collective bargaining was in its ex-perimental and transitional period, it was especially necessary to placeemphasis upon the right of workers to select andchangetheir repre-sentatives, but that the time had come when stability of industrialrelations could better be served, without unreasonably restricting em-ployees in their right to change representatives, by refusing to inter-fere with bargaining relations secured by collective agreements of 2years' duration.A few months after this decision, the Board statedthat the samereasons ofindustrial stability impelled the conclusionthat contracts of indefinite duration or those of unusually long termsshould during their initial 2-year period be a bar to a representationproceeding.3°Finally, in June 1954, in theBohm & Haascase,31 the Board heldthat a contract terminable at will by either party would henceforthbar an election for a 2-year period. In this decision the Board statedthat the end objective of the basic policy to achieve stability in labor"relations necessarily was the collective-bargaining agreement whichresults fromnegotiations between employer and bargaining agent;25 See footnote 19.supra2SeeColumbia BroadcastingSystem,8 NLRB 508. -27 See for exampleOwens-IllinoisPacificCoastCompany,36 NLRB 990.29 See for example,Uxbridge Worsted Company,Inc.,60 NLRB 1395.29Reed Roller Brat Company.72NLRB 927.Itwas also indicated that evidence ofcustomwould stillbe regarded as germane where the contract was for more than 2 years.And, in 1953 the Board held a bar to an electioncollective-bargaining agreements up to aterm of 5 years,if a substantialpart of theindustry concerned was covered by contractshaving a similar term.SeeGeneralMotorsCorporation,Detroit Transmission Division,102 NLRB 115.saPuritan Ice Company,74 NLRB 1311;see also,Benson HosieryMills, Inc.. 84NLRB 654.31Rohm& HaasCompany,108 NLRB 1285. KETCHIKAN PULP COMPANY289and, that therefore, a contract-bar rule which, absent other compellingconsiderations, negates an agreement reached pursuant to a good-faithcollective bargaining was not consonant with the purposes of the Act.Extension or modification of contracts:In 1942, the Board an-nounced the premature extension doctrine which provided that whenparties to an existing contract entered into an agreement extendingits term or executed a new contract for a longer period than the termof the existing contract, neither the new nor the existing contractwould bar a petition thereafter filed .12 In 1946, application of thedoctrine was qualified by the Board's holding that the petition wouldprevent operation "of the contract as a bar only if it was filed at anytime before the automatic renewal date of the existing contract orbefore its expiration date, if it did not provide for automatic re-newal.33Then, in June 1949 in theRepublic Steelcase 34 the Boardpointed out that going so far as to hold a prematurely extended con-tractimmediatelynugatory tended to upset the industrial stabilitybrought about by established bargaining relationships because thisfrequently resulted in reasonable collective-bargainingarrangementsbeing disturbed in the middle of their original contract period.Ac-cordingly, the Board stated that the premature extension of a contractwould no longer in itself render the extended agreement ineffectualas a bar during the period that the original contract would haveremained in effect had it not been so extended.In the early 1940's, as a corollary to the original premature exten-sion doctrine with respect to the extension of the terminal provisionof an existing contract, it was the Board's practice to hold with regardto the substantive provisions that the contract was inoperative as abar if the parties (1) undertook modification of any of those provi-sionsin the absence of a reopeningclause '15or (2) negotiated ormodified substantive provisions beyond the scope of a reopening clausein the contract,38or(3) negotiated substantive provisions which, al-though within the compass of a reopening clause, undertook virtuallyto rewrite the contract.37Soonthereafter, the Board liberalized itspractice to. some extent when it decided that if the parties had a broadmodificationclausein their contract they could make extensive changesin the substantive provisions during its term without rendering thecontract vulnerable to a rival union petition.38Once againthe Board32Wichita Union Stockyards Company,40.NLRB 369,;Memphis Furniture Company,51 NLRB 1447.e?rorthwestern Publishing Company,71NLRB 167;Greenville Finishing Company,.Inc., 71NLRB 430.84 Republic Steel Corporation,84 NLRB 483.85 See for example,Chapman Valve Manufacturing Company,40 NLRB 800.31 See for example,Olin Industries,Inc.,67 NLRB 1043.87See for example,Duquesne Light Company, 71NLRB 337.89 SctW Fine Foods, Inc.,74 NLRB 1316.390609-56--vol.115-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD-gave as its reasonfor the change the necessityfor encouragingstabilityin bargaining relationships.In 1951, in theWestern Electriccase,39the Board recognized that:there was a direct relationship between its prematureextension doc-trine as revised byRepublic Steeland its past practice with respect tothe effect of mid-term modification of the substantive provisions of-contracts.The Board stated that in performing the continuing func-tion of effectuating the purposes of the Act, it was necessary to adjust,the contract-bar rule by applying the principle enunciated inRepublic,Steelwith respect to the terminal date of a contract to cases where the:parties voluntarily undertake modification ofanyof the substantive:provisions of their collective-bargaining agreement duringits term.Accordingly, the Board ,held that whether or not the contract con--tained a modification clause, and regardless of the scope of the clause,if provided for in the contract, the parties might renegotiate or modify..any of the substantive provisions of the contract during its term, if,done by mutual assent, without opening up the contract to an otherwiseprematurely filed petition 40The Board there pointed out that sta-bility would be achieved in relatively large measure, ata minimum.sacrifice of the sometimes conflicting statutory policy of protecting-employees' freedom to change their representatives; that as time had-gone on, employees had become increasingly familiar with their col--lective-bargaining rights under the Act and had acquired a betterknowledge of the unions available and chosen to represent them; andthat this being so, an apposite modification of the contract-bar rule to..encourage continuity would not operate seriously to prejudice anyparty concerned.In the midst of these salutary and progressive changes in theBoard's contract-bar rule with regard to the duration, extension, or-modification of contracts, the Board announced its decision in theGeneral Electriccase .41It is my carefully considered opinion that- this case and those which followed it, 42 including the instant one,represent a retrogressive step and should be reversed.In essence, theGeneral Electrictype case involves a contract for a--fixed term (5 years in the instant case) which contains a clause permit-ting modification at stated intervals of any substantive provision andmaking the contract in effect terminable at will if the parties fail in--their negotiations to reach agreement.It is said that a contract withaeWestern Electric Company,94 NLRB 54.*0TheWestern Electricdecision was subsequently followed by the Board inFrances H.-Leggett and Company,106 NLRB 217;Westinghouse Electric Corporation,106 NLRB1233;Laycob Flat Company,107 NLRB 1009;Land O'Sun Dairies,Inc.,107 NLRB 1195.41 See footnote 16,supra.49 See for example,General Electric Company(Newark Lamp Works etc.),108 NLRB-1294,General Electric Company,109 NLRB 747;General Electric Company,109 NLRB-1372;Westinghouse Electric Corporation,110 NLRB 872;Westinghouse Electric Corpo-ration,111 NLRB 497. SETCHIKANPULP COMPANY291such a clause does not insureany real degree of stability.Obviously,theGeneral Electricrule is clearly inconsistent with the policy an-nounced inRohm & Haas.Thus, the Board, in effect, concludes thata contract for a fixed term which is subject to defeasance only if certaineventsoccur in mid-term does not sufficiently stabilize the bargainingrelationship to warrant finding it a bar, but a contract which is ini-tially terminable at will does have such an effect. I am unable toaccept this distinction.For, to say as the Board did in theGeneralElectriccases,and, that once notice is given under theGeneral Electrictype clause "nothing remains of the entire contract but the meaning-lessterminal date, which is itself subject to extinction," is to disregardcompletely the fact that negotiations to modify the substantive provi-sionsmust break down entirelybeforethe termination aspect of theclause evercomes into play.Moreover, even if negotiations fail, although the parties then havethe right to terminate the contract, one must be equipped with a pre-science which I do not claim to possess in order to conclude that theywill exercise their right.43Indeed, it is not at all inconceivable tome that, despite the fact that the parties reach an impasse in theirnegotiations, they might still prefer to maintain and continue theirestablished bargaining relationship rather than dissolve it.Thus,having engaged in bargaining sessions, which are frequently long andarduous, having discussed in detail the numerous subjects, proposals,and counterproposals which usually arise in the drawing up of a con-tract, and having finally arrived at an agreement, the parties mightwell be reluctant and unwilling, under these circumstances, to scraptheir contract and thus sacrifice the mutual benefits achieved.Fur-thermore, if consideration is given-and in my opinion it should be-to the intent of the parties when they include aGeneral Electrictypeclause in their fixed-term contract, I think it manifest that their prin-cipal desire and expectation is that their bargaining relationship shallcontinue for the full specified period, that the purpose of the modifica-tion aspect of the clause is to enable them to conform the substantiveprovisions of their contract to changing circumstances and economicconditions, and that the termination part of the clause is the leastsignificant feature and the one to be exercised, if at all, as a last resort.In theGeneral Electriccase the assumption is made-quite incorrectly,I believe-that the opposite is true.On the other hand, where the parties have a contract which isterminable at will in the first instance, as inRohmcCHaas,if eitherone of them becomes dissatisfied at any time, then it really can be said431 agree with the majority that it is not significant that unitize the situation here, inthe originalGeneral Electriccase, footnote 16,supra,the employer could terminate thecontract if, as a result of the failure of the parties to agree, the union first engaged instrike action. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat once notice is given of a desire to exercise the privilege to ter-minate nothing remains of the entire contract.However, I do notmean for a moment to imply that therefore such a contract does nothave a stabilizing effect upon bargaining relations.For, as the Boardpointed out in theRohm & Haascase, the stability in this kind of con-tract lies in the fact that it is presented for Board consideration onlywhen the parties wish to continue their bargaining relationship.Onlythen is it asserted by the parties as a bar. If the parties were notsatisfied with their agreement one or the other would exercise hisprivilege under the contract to terminate it and that would disposeof the problem.Accordingly, to disregard such a contract has theeffect of disrupting harmonious and settled relations between the par-ticular employer and labor organization and bringing disagreementand conflict where peace had formerly obtained. I agree completelywith this view.However, it should be noted that in theGeneral Elec-trictype contract if the parties fail to agree on modifications of thesubstantive provisions,that contract likewise in effect becomes termin-able at will. It seems to me that when this situation occurs, thenparity of reasoning requires the same conclusion as the Board drewinRohm cf Haaswith regard to the contract's stabilizing effect uponthe bargaining relationship.InRohm & Haas,the Board observed that the record showed theemployer and contracting union had engaged in harmonious relationsfor more than 5 years and stated that this fact emphasized that theformer rule governing contracts terminable at will would have had theeffect of disturbing industrial peace. It should be similarly noted thatin the instant case there is uncontroverted testimony that section 29of the contract, with which we are particularly concerned here, isidentical with a section of the Uniform Labor Agreement of 1950 be-tween the Pacific Coast Association of Pulp and Paper Manufacturersand the International Brotherhood of Pulp, Sulphite & Paper MillWorkers and the International Brotherhood of Papermakers.Thatagreement,in which the Employer'smanaging stockholder and thePulp and Sulphite Workers are participants,has a background of 21years of negotiating history during which it has never been terminated,except by expiration at the end of the contract term.It is my judgment that if there was merit in holding as the Boarddid inRohm & Haasthat the contract was a bar to an election for 2'years and I believe there was-then,a fortiori, a General Electrictype contract should likewise be a bar for its full term,provided suchterm is not unduly long under the principles previously discussed.There are other related difficulties which I have with theGeneralElectricline of cases.For one thing, in my opinion, the effect ofthese decisions is to grant to rival union petitioners a gratuity to which KETCHIKAN PULP COMPANY293they are not entitled.Thus, as the Board stated inWestern Electric ) 44rival union petitioners normally expect, and are expected, to file forchange of bargaining representatives only at the appropriate time be-fore the contract's automatic renewal or expiration date, as the casemay require.There is no sound reason for governmental encourage-ment of a practice of filing at a time entirely dependent upon the for-tuity of the contracting parties' mutual undertaking to modify theircontract while it is still current. I think this view is equally applica-ble to theGeneral Electrictype contract, since as I have previouslyindicated, there is no basis for conclusively assuming that the under-taking will be unsuccessful or that it will necessarily result in termina-tion of the contract.And, if the parties should eventually terminatethe contract, it would seem that rival unions would have no more diffi-culty in ascertaining that fact than they do now with respect to anycontract which is terminable at will.Moreover, to hold such a con-tract a bar will not prejudice the employees, as they stand to gain inthe form of benefits becoming immediately available as a result ofcontract provisions freely negotiated, in light of changed conditionsby their employer and the incumbent union.Finally, the originalGeneral Electriccase appears to me to be tosomeextent inherently inconsistent.Thus, at first blush, it seems thatthe Board was concerned almost exclusively with the terminationaspect of the clause as being the feature disruptive of industrial sta-bility.But, closer examination discloses that the decision establishesanother prerequisite before the contract is rendered ineffectual asa bar, namely, the clause must also provide for broad modification ofthe contract's substantive provisions.Thus, the Board's decision inDick Brothers45wasdistinguished on the ground that there the clauseprovided only for limited modification of the contract's substantiveprovisions 46This was also the basis for the decision inAnacondaCopper 47which followed theGeneral Electriccase.However, theWestern Electricdecision,which held that a broad modification bythe parties of any or all the substantive, provisions of a contract dur-ing its term did not open up the contract to a petition, was overruledto the extent that the parties have aGeneral Electrictype clause intheir contract.I do not profess to know, nor have my colleagues tomy knowledge ventured to explain, why a clause which permits narrowmodification of certain limited and specific substantive provisions andmakes the contract in effect terminable at will if the parties fail toreach agreement fosters any greater degree, of industrial stability thanit does if it permits broad modification. I had thought-and I still44 See footnote 35,supra45Dick Brothers,Inc.,107 NLRB 1054.46 See footnote 6 of theGeneralElectriccase,supra.47Anaconda Copper MiningCompany,112 NLRB 1347. 294 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo-that the rationale ofWestern Electriccogently and persuasivelylaid to rest any such argument.48In view of all the foregoing considerations,I would overrule theentire line ofGeneral Electriccases.Accordingly, I would hold theinstant contract a bar to a present determination of representatives forat least a period of 2 years and I would therefore dismiss the petitions-49MEMBER MURDOCK,dissenting :I fully subscribe to the analysis of the law and theconclusionsreached in Member Peterson's dissent, which substantially reflects theviews I have consistently separately expressed or joined in since theWestern Electric Co.case 80as That theGeneral Electricdeviation from the preceding trend may not be a permanentone is indicated by subsequent decisions in which the Board has again emphasized sta-bility in industrial relations.For example,the Board recently held that where a con-tract contains coterminous modification and termination clauses, a broad notice to modifyis not to be construed as an intent to terminate and the contract is a bar,if provision is,expressly made that in the event such notice is given, the contract will be automaticallyrenewed for another full term. It is said that,under these circumstances, a proposal formodification of the contract and the action taken thereon do not unstabilize the existingcontractual relationship to such an extent as to preclude the application of the usualcontract-bar rule.Mallinckrodt Chemical Works,114 NLRB 187;MichiganGear &Engi-neering Company,114 NLRB 208.Another example which can be given is the increasing number of restrictions that-theBoard has been placing upon the application of its schism doctrine-which is an excep-tion to the contract-bar rule.Thus,fewer contracts are being found not a bar becauseof alleged schisms.SeeSaginaw Furniture Shops, Inc,97NLRB 1488;Sylvania Elec-tricProducts Company,100 NLRB 357;Pepsi-Cola Buffalo Bottling Corp.,107 NLRB990; A. O.Smith,Corporation,107 NLRB 1415;Weatherhead Company,108 NLRB 719.Finally, reference can be made to a number of decisions in which the Board has heldthat,under certain circumstances,a contract not formally executed until after the filingof a representation petition is nevertheless a bar to an election.Here, again the Boardhas acted in favor of maintaining stability of bargaining relationshipsSeeOswego FallsCorp,110 NLRB 621;Natona Mills, Inc.,112 NLRB 236;Phelps Dodge Refining Corpora,tion,112 NLRB 1209;Mervin Wave Clip Company,Inc.,114 NLRB 157.-4G In view of the fact that the contract has not been in effect for 2 years, it is unneces-sary for me to pass upon whether sufficient evidence has been presented to provethat a substantial part of the industry concerned is covered by contracts of 5 years' dura-tion.SeeDuncan Foundry and Machine-Works, Inc.,107 NLRB 298.'so 94 NLRB 54 ; see also my dissenting opinions,e.g.,General Electric Co.,108 NLRB1290;I merican Lawn Mower Co.,108 NLRB 15$9, andGrifllthRubber Mills,114NLRB 712.Riteway' Motor Parts Corp.,'PetitionerandGarage,Parking &Service Station Employees Union,Local596, AFL-CIO.CabeNo. 4-ISM-179. January 31,1956DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eugene M. Levine,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.i The name of the,Employer appears as4corrgcted'at-the bearing115 NLRB No. 52.